UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 04527 ) Exact name of registrant as specified in charter: Putnam Minnesota Tax Exempt Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: May 31, 2009 Date of reporting period: August 31, 2008 Item 1. Schedule of Investments: Putnam Minnesota Tax Exempt Income Fund The fund's portfolio 8/31/08 (Unaudited) Key to abbreviations AGO Assured Guaranty, Ltd. AMBAC AMBAC Indemnity Corporation FGIC Financial Guaranty Insurance Company FRN Floating Rate Notes FSA Financial Security Assurance GNMA Coll. Government National Mortgage Association Collateralized G.O. Bonds General Obligation Bonds MBIA MBIA Insurance Company VRDN Variable Rate Demand Notes MUNICIPAL BONDS AND NOTES (99.0%)(a) Principal Rating(RAT) amount Value Arizona (0.7%) Salt Verde, Fin. Corp. Gas Rev. Bonds, 5s, 12/1/37 Aa3 $870,000 California (0.1%) Golden State Tobacco Securitization Corp. Rev. Bonds, Ser. A-1, 5s, 6/1/33 BBB 100,000 Minnesota (96.2%) Alexandria, G.O. Bonds (Indpt. School Dist. No. 206), Ser. A, FSA, 5s, 2/1/22 Aaa 1,600,000 1,697,296 Anoka Cnty., G.O. Bonds, Ser. A, 5s, 2/1/24 Aa2 620,000 647,894 Becker, Poll. Control Rev. Bonds (Northern States Pwr.), Ser. A, 8 1/2s, 3/1/19 A2 1,000,000 1,145,580 Big Lake, G.O. Bonds (Indpt. School Dist. No. 728), Ser. C, FSA, 5s, 2/1/21 Aaa 1,560,000 1,596,145 Brainerd, G.O. Bonds (Indpt. School Dist. No. 181), Ser. A, FGIC, 5s, 2/1/20 Aa2 1,000,000 1,035,450 Burnsville, G.O. Bonds (Indpt. School Dist. No. 191), Ser. A, 5s, 2/1/25 Aa2 865,000 902,567 Cohasset, Poll. Control Rev. Bonds (Allete, Inc.), 4.95s, 7/1/22 A3 1,000,000 968,790 Dakota Cnty., Cmnty. Dev. Agcy. Governmental Hsg. Dev. G.O. Bonds (Sr. Hsg. Fac.), 5s, 1/1/21 Aaa 1,000,000 1,028,590 Douglas Cnty., Gross Hlth. Care Fac. Rev. Bonds (Douglas Cnty. Hosp.), Ser. A, 6 1/4s, 7/1/38 BBB- 1,250,000 1,229,938 Duluth, Econ. Dev. Auth. Hlth. Care Fac. Rev. Bonds (BSM Properties, Inc.), Ser. A, 5 7/8s, 12/1/28 B+/P 75,000 68,888 East Grand Forks, Poll. Rev. Bonds (American Crystal Sugar), Ser. A, 6s, 4/1/18 BBB+ 750,000 766,965 Elk River, G.O. Bonds (Indpt. School Dist. No. 728), Ser. A, MBIA, 5s, 2/1/19 (Prerefunded) AAA/P 1,000,000 1,056,850 Farmington, G.O. Bonds (Indpt. School Dist. No. 192), Ser. B, FSA, 5s, 2/1/19 Aaa 1,080,000 1,155,049 Hennepin Cnty., G.O. Bonds, Ser. A, 5 1/8s, 12/1/19 Aaa 1,440,000 1,445,126 Hennepin Cnty., Sales Tax Rev. Bonds (Ball Park), Ser. B, 5s, 12/15/26 AA+ 3,855,000 3,996,705 4 3/4s, 12/15/29 AAA 1,000,000 1,010,410 Intl. Falls, Poll. Control Rev. Bonds (Boise Cascade Corp.), 5.65s, 12/1/22 BB- 350,000 318,959 Itasca Cnty., G.O. Bonds (Indpt. School Dist. No. 318), FSA, 5s, 2/1/15 Aaa 2,610,000 2,755,299 Lakeville, G.O. Bonds (Indpt. School Dist. No. 194), Ser. A, FGIC, 5 1/2s, 2/1/24 (Prerefunded) Aa2 2,000,000 2,192,840 Maple Grove, G.O. Bonds, Ser. A, 5s, 2/1/22 Aa1 2,575,000 2,717,707 Maple Grove, Hlth. Care Syst. Rev. Bonds (Maple Grove Hosp. Corp.), 5 1/4s, 5/1/37 A3 2,000,000 1,882,480 Martin Cnty., Hosp. Rev. Bonds (Fairmont Cmnty. Hosp. Assn.), 6 5/8s, 9/1/22 BBB-/P 1,250,000 1,275,538 Medford, G.O. Bonds (Indpt. School Dist. No. 763), Ser. A, FSA, 5 1/2s, 2/1/31 (Prerefunded) Aaa 1,550,000 1,656,113 Minneapolis & St. Paul, Metro. Arpt. Comm. Rev. Bonds, Ser. A, MBIA 5s, 1/1/28 AA 1,160,000 1,158,492 5s, 1/1/21 AA 1,500,000 1,520,850 Minneapolis, G.O. Bonds (Sports Arena), 5.2s, 10/1/24 (SEG) AAA 2,000,000 2,002,100 Ser. B, 5 1/8s, 12/1/24 AAA 975,000 988,094 Ser. B, 5 1/8s, 12/1/24 (Prerefunded) AAA 525,000 546,194 Ser. E, 5s, 3/1/26 AAA 2,175,000 2,183,678 5s, 12/1/18 AAA 1,200,000 1,236,852 Minneapolis, Multi-Fam. Rev. Bonds (East Bank), GNMA Coll., 5 3/4s, 10/20/42 Aaa 700,000 689,703 Minnetonka, G.O. Bonds (Indpt. School Dist. No. 276) Ser. E, 5s, 2/1/28 AAA 1,500,000 1,562,790 Ser. B, FSA, zero %, 2/1/23 Aaa 3,600,000 1,757,484 MN Agricultural & Econ. Dev. Board Rev. Bonds (Evangelical Lutheran Good Samaritan Society), 6 5/8s, 8/1/25 A3 795,000 833,255 (Hlth. Care Syst.), Ser. A, MBIA, 5 1/2s, 11/15/17 AA 610,000 620,108 (Hlth. Care - Benedictine Hlth.), Ser. A, MBIA, 5s, 2/15/23 (Prerefunded) AAA/P 500,000 525,850 MN State G.O. Bonds 5s, 8/1/24 AAA 1,500,000 1,558,980 5s, 11/1/19 AAA 1,500,000 1,540,650 MN State Higher Ed. Fac. Auth. Rev. Bonds (The College of St. Catherine), Ser. 5-N1, 5 3/8s, 10/1/32 Baa1 500,000 492,345 (U. of St. Thomas), Ser. 5-N1, 5 1/4s, 10/1/34 A2 1,000,000 1,007,710 (St. John's U.), Ser. 5-I, 5 1/4s, 10/1/26 (Prerefunded) AAA/P 500,000 541,370 (College of St. Benedict), Ser. 5-W, 5 1/4s, 3/1/24 Baa1 250,000 250,493 (U. of St. Thomas), Ser. 6-I, 5s, 4/1/23 A2 500,000 511,050 (St. Olaf College), Ser. 6-0, 5s, 10/1/20 A2 1,000,000 1,042,450 (The College of St. Catherine), Ser. 5-N1, 5s, 10/1/18 Baa1 500,000 507,895 (St. John's U.), Ser. 6-G, 5s, 10/1/15 AAA/P 1,525,000 1,660,237 (St. John's U.), Ser. 6-U, 4 3/4s, 10/1/33 A2 500,000 473,345 MN State Higher Ed. Fac. Auth. VRDN (St. Olaf College), Ser. 5-M1, 2.45s, 10/1/32 VMIG1 1,700,000 1,700,000 MN State Hsg. Fin. Agcy. FRN (Res. Hsg. Fin.), Ser. D, 5 1/2s, 1/1/38 Aa1 985,000 1,001,912 MN State Hsg. Fin. Agcy. Rev. Bonds (Res. Hsg.), Ser. M, 5 3/4s, 1/1/37 Aa1 1,945,000 1,976,373 (Res. Hsg.), Ser. H, 5s, 1/1/36 Aa1 740,000 742,731 (Res. Hsg.), Ser. B, 5s, 7/1/34 Aa1 350,000 349,150 (Res. Hsg. Fin.), Ser. L, 4.9s, 7/1/22 Aa1 1,995,000 1,859,859 (Res. Hsg.), Ser. H, 4 3/8s, 1/1/14 Aa1 380,000 376,071 (Res. Hsg. Fin.), Ser. F, 4.1s, 1/1/26 Aa1 1,010,000 1,000,759 MN State Muni. Pwr. Agcy. Elec. Rev. Bonds, 5 1/4s, 10/1/27 A3 1,000,000 1,024,620 Monticello-Big Lake Cmnty., Hosp. Dist. Gross Rev. Bonds (Hlth. Care Fac.), Ser. A, 5 3/4s, 12/1/19 BBB/P 1,000,000 1,000,140 North Oaks, Sr. Hsg. Rev. Bonds (Presbyterian Homes), 6 1/8s, 10/1/39 BB/P 315,000 302,129 Northern Muni. Pwr. Agcy. Elec. Syst. Rev. Bonds, Ser. A, AGO, 5s, 1/1/21 Aaa 1,000,000 1,057,980 Northfield, Hosp. Rev. Bonds, Ser. C, 6s, 11/1/31 (Prerefunded) AAA/P 1,000,000 1,096,360 Northfield, Hosp. Rev. Bonds, 5 1/4s, 11/1/21 BBB- 500,000 486,540 Olmsted Cnty., Hlth. Care Fac. Rev. Bonds (Olmsted Med. Ctr.), 5.55s, 7/1/19 BB+/P 800,000 798,640 Ramsey Cnty., Hsg. & Redev. Auth. Multi-Fam. Rev. Bonds (Hanover Townhouses), 6s, 7/1/31 Aa1 1,150,000 1,155,865 Rochester, Elec. Util. Rev. Bonds, 5 1/4s, 12/1/30 (Prerefunded) AAA/P 1,100,000 1,174,701 Roseville, G.O. Bonds (Indpt. School Dist. No. 623), Ser. A, FSA, 5s, 2/1/25 Aaa 2,000,000 2,033,000 Sartell, Env. Impt. Rev. Bonds, Ser. A, 5.2s, 6/1/27 BBB 400,000 344,744 Sauk Rapids, G.O. Bonds (Indpt. School Dist. No. 047), Ser. B, FSA, zero %, 2/1/11 Aaa 2,540,000 2,373,224 Southern MN Muni. Pwr. Agcy. Syst. Rev. Bonds, Ser. A, MBIA, zero %, 1/1/24 AA 2,000,000 948,180 St. Cloud, Hlth. Care Rev. Bonds (St. Cloud Hosp. Oblig. Group), Ser. A, FSA, 6 1/4s, 5/1/17 Aaa 1,500,000 1,579,470 St. Louis Park, Hlth. Care Fac. Rev. Bonds (Nicollet Hlth. Svcs.), Ser. C, 5 3/4s, 7/1/30 A 1,000,000 998,740 St. Paul, Hsg. & Redev. Auth. Rev. Bonds (Rossy & Richard Shaller), Ser. A, 5.05s, 10/1/27 BB-/P 550,000 479,232 St. Paul, Hsg. & Redev. Auth. Hlth. Care Rev. Bonds (Allina Hlth. Syst.), Ser. A, MBIA, 5s, 11/15/19 AA 1,000,000 1,054,980 St. Paul, Hsg. & Redev. Auth. Hlth. Care Fac. Rev. Bonds (Regions Hosp.), 5.3s, 5/15/28 Baa1 1,515,000 1,414,813 St. Paul, Hsg. & Redev. Auth. Hosp. Rev. Bonds (Healtheast) 6s, 11/15/35 Baa3 500,000 488,810 Ser. B, 5.85s, 11/1/17 Baa3 750,000 755,100 St. Paul, Port Auth. Rev. Bonds (Brownfields Redev.), Ser. 2, 4 1/2s, 3/1/27 AA+ 1,305,000 1,279,305 St. Paul, Port Auth. Lease Rev. Bonds (Regions Hosp. Pkg. Ramp), Ser. 1, 5s, 8/1/36 BBB-/P 750,000 615,848 Todd Morrison Cass & Wadena Cntys., Hosp. Dist. G.O. Bonds (Hlth. Care Fac. Lakewood), 5s, 12/1/34 Baa2 750,000 669,563 U. of MN Rev. Bonds, Ser. A 5 3/4s, 7/1/17 (Prerefunded) Aaa 2,160,000 2,531,498 5 1/2s, 7/1/21 (Prerefunded) Aaa 1,000,000 1,136,820 Western MN Muni. Pwr. Agcy. Rev. Bonds, Ser. A, AMBAC, 5 1/2s, 1/1/16 AAA/P 565,000 592,312 Winona, Hlth. Care Fac. Rev. Bonds (Winona Hlth. Oblig. Group) Ser. A, 6s, 7/1/34 BBB 250,000 245,788 5s, 7/1/16 BBB 425,000 424,698 5s, 7/1/15 BBB 450,000 452,295 5s, 7/1/14 BBB 425,000 430,108 New Jersey (0.1%) Tobacco Settlement Fin. Corp. Rev. Bonds, Ser. 1A, 5s, 6/1/29 BBB 150,000 Ohio (1.1%) Buckeye, Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A-2, 5 3/4s, 6/1/34 BBB 1,300,000 Wisconsin (0.8%) Badger, Tobacco Settlement Asset Securitization Corp. Rev. Bonds 7s, 6/1/28 BBB 500,000 508,945 6 3/8s, 6/1/32 BBB 285,000 280,682 TOTAL INVESTMENTS Total investments (cost $97,559,403) (b) FUTURES CONTRACTS OUTSTANDING at 8/31/08 (Unaudited) Number of Expiration Unrealized contracts Value date depreciation U.S. Treasury Note 10 yr (Short) 47 $5,428,500 Dec-08 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 8/31/08 (Unaudited) Fixed payments Total return Swap counterparty / Termination received (paid) by received by Unrealized Notional amount date fund per annum or paid by fund appreciation Citibank, N.A. $1,493,333 9/22/08 - 4.30% minus $20,940 Municipal Market Data Index AAA municipal yields 15 Year rate 1,493,333 9/19/08 - 4.30% minus 20,420 Municipal Market Data Index AAA municipal yields 15 Year rate 1,493,333 9/17/08 - 4.30% minus 20,587 Municipal Market Data Index AAA municipal yields 15 Year rate Total NOTES (a) Percentages indicated are based on net assets of $99,554,807 . (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at August 31, 2008 for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at August 31, 2008. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." The rating of an insured security represents what is believed to be the most recent rating of the insurer's claims-paying ability available at August 31, 2008 and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a tax basis is $97,559,403, resulting in gross unrealized appreciation and depreciation of $2,349,989 and $1,396,184, respectively, or net unrealized appreciation of $953,805. (SEG) A portion of this security was pledged and segregated with the custodian to cover margin requirements for futures contracts at August 31, 2008. The rates shown on VRDN and FRN are the current interest rates at August 31, 2008. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at August 31, 2008 (as a percentage of net assets): Local government 34.1% Health care 18.5 Education 10.2 The fund had the following insurance concentration greater than 10% at August 31, 2008 (as a percentage of net assets): FSA 16.7% Security valuation Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. Certain investments and derivatives are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked-to-market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as a realized gain or loss. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of August 31, 2008: Valuation Inputs Investments in Securities Other Financial Instruments* Level 1 $ - $ (34,598) Level 2 $ 98,513,208 $ 61,947 Level 3 $ - $ - Total $ $ * Other financial instruments include futures which are valued at the unrealized depreciation on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Minnesota Tax Exempt Income Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: October 28, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: October 28, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: October 28, 2008
